Citation Nr: 0733166	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating for diabetes mellitus, 
rated as 20 percent disabling prior to September 21, 2004 and 
as 40 percent disabling effective September 21, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In April 2002, the RO granted service connection for type 2 
diabetes mellitus, rated as 20 percent disabling.  In that 
decision, the RO denied service connection for hypertension 
as a result of exposure to herbicides and denied service 
connection for arteriosclerotic heart disease, a history of 
inferior wall myocardial infarction, and partially 
compensated congestive heart failure as a result of exposure 
to herbicides.  In June 2002, the veteran disagreed with the 
April 2002 decision and asserted new claims, including 
service connection for bilateral peripheral neuropathy of the 
lower extremities.  This June 2002 communication from the 
veteran does not request further review of the decision; 
rather, he appears to be disagreeing that the RO should have 
considered 4 additional claims.  Consequently, the June 2002 
communication was not a notice of disagreement with the April 
2002 decision.  38 C.F.R. § 20.201 (2007); see also Gallegos 
v. Principi, 283 F.3d 1309, 1313-14 (Fed. Cir. 2002).  A 
November 2002 rating decision denied these new claims, 
including service connection for peripheral neuropathy of the 
lower extremities.  

In August 2003, the veteran re-asserted claims including 
increased compensation for diabetes mellitus and service 
connection for peripheral neuropathy, arterial hypertension, 
arteriosclerosis and myocardial infarction with history of 
congestive heart failure.  He asserted that these other 
conditions were due to his diabetes.  Because he had 
previously claimed service connection as a result of exposure 
to Agent Orange and is now claiming service connection as 
secondary to a service-connected disability, these are new 
claims.  A January 2004 rating decision continued the 20 
percent rating for diabetes mellitus and denied service 
connection for disabilities, including heart disease and 
hypertension, as due to the service-connected diabetes.  

A March 2005 rating decision granted service connection for 
bilateral lower extremity peripheral neuropathy, effective 
September 21, 2004, the date of a VA examination.  The 
peripheral neuropathy was rated as part of the service-
connected diabetes mellitus.  The rating for the diabetes 
mellitus was increased to 40 percent, effective September 21, 
2004.  

In September 2004, the veteran requested service connection 
for the following conditions due to his Vietnam service and 
exposure to Agent Orange: a prostate condition, neuropathy, 
post-traumatic stress disorder (PTSD), a back condition, 
hearing loss, hypertension, a vision condition, heart 
condition, and a nervous condition.  Service connection was 
granted for the neuropathy.  Service connection for PTSD was 
denied in April 2005 and the veteran did not file a timely 
notice of disagreement.  The hypertension and heart 
conditions are addressed in this decision.  The prostate, 
back, and nervous condition claims are referred to the RO for 
adjudication.  Service connection for a prostate condition as 
a result of exposure to herbicides was previously denied in 
the unappealed April 2002 RO decision.  The RO should notify 
the veteran of the information and evidence that is necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 1 Vet. 
App. 20 (2006).  Service connection has been established for 
a bilateral hearing loss and conjunctivitis, both rated as 
noncompensable.  Thus, the veteran's mention of a hearing 
loss and vision condition in his September 2004 letter 
appears to be a claim for compensable ratings.  These claims 
are also referred to the RO for appropriate disposition.  

A November 2002 rating decision denied service connection for 
sexual dysfunction.  On a subsequent VA examination, in 
November 2003, there was a diagnosis of erectile dysfunction, 
most likely than not secondary to diabetes mellitus and 
cardiac disease.  Since the Board must consider all issues 
reasonably raised by the record, the Board refers the claim 
for service connection for sexual dysfunction to the RO for 
possible reopening based on new and material evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2003, the veteran claimed a higher rating for his 
service-connected diabetes mellitus, reporting that the 
condition had been aggravated.  He also claimed service 
connection for various other conditions.  In a letter dated 
in September 2003, the RO provided the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) for service 
connection claims; however, the letter did not mention the 
claim for an increased rating.  Review of the record does not 
disclose any correspondence from the RO which cures this 
defect.  There is simply no VCAA compliant notice which tells 
the veteran what information and evidence is necessary to 
substantiate the claim for an increased rating; what 
information and evidence that VA would seek to provide; and 
what information and evidence that the veteran was expected 
to provide.  

In Overton v. Nicholson, 20 Vet. App. 427 (2006) the claim 
was for service connection for several disabilities.  The 
claimant had been sent a VCAA compliant notice that addressed 
several of the claimed disabilities, but omitted one.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the claim as to that one, unaddressed disability 
had to be remanded for proper notice.  The notice principles 
discussed in that case would apply even more so to this case 
because the evidence required for an increased rating is 
significantly different from that required for service 
connection.  Moreover, the Court has also held that the 
notice required by VCAA cannot be "cobbled together" from 
the rating decision and statement of the case.  A proper 
letter complying with the requirements of VCAA is needed.  

The veteran had a VA heart examination in November 2003.  The 
examiner specified that no medical records were reviewed.  He 
concluded that atherosclerotic heart disease with inferior 
wall myocardial infarction was not at least as likely as not 
related to diabetes mellitus.  The same examiner did a 
diabetes examination the same day and reported that medical 
records were reviewed.  For that examination, he diagnosed 
atherosclerotic heart disease, at least as likely as not 
related to diabetes mellitus.  Two conflicting opinions by 
the same examiner on the same day requires resolution.  
Further, the reports do not reflect consideration of the 
claims folder with its evidence of the 1993 myocardial 
infarction.  Under these circumstances, another examination 
and opinion are required.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:  

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, 

a.  The AOJ should send the veteran a 
VCAA compliant notice telling him of the 
information and evidence necessary to 
substantiate the claim for an increased 
rating for diabetes mellitus; information 
and evidence that VA would seek to 
provide; and information and evidence 
that the veteran was expected to provide.  

b.  Request the veteran submit any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that he should "give us everything 
you've got pertaining to your claim(s)."  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 17 Vet App 412, 422 (2004).  

c.  Notify the veteran as to ratings 
and effective dates in accordance with 
the holding of the Court in 
Dingess/Hartman.  

2.  The AOJ should schedule the veteran 
for a cardiovascular examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
for his conclusions in responding to 
the following.  

a.  What are the veteran's correct 
current cardiovascular diagnoses?  

b.  Is it at least as likely as not (a 
50 percent or better probability) that 
the veteran has heart disease as a 
result of his service-connected 
diabetes mellitus?  If the examiner is 
of the opinion that the service-
connected diabetes mellitus contributed 
in part to the development of heart 
disease, the examiner should express an 
opinion as to the percentage of the 
heart disease that is due to the 
service-connected disability.  

c.  Is it at least as likely as not (a 
50 percent or better probability) that 
the veteran has hypertension as a 
result of his service-connected 
diabetes mellitus?  If the examiner is 
of the opinion that the service-
connected diabetes mellitus contributed 
in part to the development of 
hypertension, the examiner should 
express an opinion as to the percentage 
of the hypertension that is due to the 
service-connected disability.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

